Citation Nr: 9907296	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  91-22 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer disease with colonic motility dysfunction.

2.  Entitlement to a rating in excess of 10 percent for 
status post operative right lateral patellar retinacular 
release with patellofemoral malalignment.

3.  Entitlement to a compensable rating for status post 
operative left lateral patellar retinacular release with 
patellofemoral malalignment.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1980 to June 
1990.  This appeal arises from an October 1990 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which granted service connection for colonic motility, 
history of duodenal ulcer, status post lateral patellar 
retinacula release, patellofemoral malalignment, right, and 
status post lateral release, patellofemoral malalignment 
left, each evaluated as noncompensably disabling.  The case 
was previously before the Board in May 1992, May 1994, and 
June 1996 when it was remanded for additional development.

A rating action in August 1995 assigned a 10 percent 
evaluation for duodenal ulcer disease with colonic motility 
dysfunction.  Separate noncompensable ratings had previously 
been in effect for the two conditions.  The RO assigned a 
10 percent evaluation for status post operative right lateral 
patellar retinacular release with patellofemoral malalignment 
in April 1998.  All ratings in issue were made effective in 
June 1990, the day following the veteran's separation from 
service.

The evaluation of duodenal ulcer disease and colonic motility 
dysfunction is addressed in the remand appended to this 
decision. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeals concerning the proper evaluation of her 
bilateral knee disability has been developed. 

2.  Right knee disability is manifested by slight discomfort 
at the extremes of flexion and functional impairment due to 
pain with increased activity and on flare-ups.  

3.  Left knee disability is manifested by functional 
impairment due to pain with increased activity and on flare-
ups.  


CONCLUSIONS OF LAW

1.  Right knee disability is not more than 10 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5257, 5260 
and 5261 (1998). 

2.  Left knee disability is 10 percent disabling and no more 
in accordance with the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5257, 5260 
and 5261 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records demonstrate that the veteran was seen 
on multiple occasions for complaints referable the knees.  In 
June 1984 she underwent arthroscopic evaluation of the left 
knee with resection of suprapatellar fold.  A right knee 
arthrogram conducted in October 1984 was unremarkable.  On 
orthopedic consultation conducted in July 1987 the impression 
was bilateral patellofemoral malalignment; lateral patellar 
facet compression syndrome, left greater than right.  When 
she was seen in November 1987 the impression was bilateral 
patellofemoral arthralgia.  The veteran underwent diagnostic 
arthroscope of both knees in March 1988 with right lateral 
patellar retinacular release.  At that time it was noted she 
was status post left lateral release.  The final diagnosis 
was bilateral hyper-mobile patellae, bilateral patellofemoral 
malalignment; bilateral patellofemoral arthralgia.  When the 
veteran was seen in April 1988, bilateral patella stabilizing 
braces were fitted.  Clinical records dated in May 1988 
indicate the veteran had some sensitivity over the 
arthroscope sites and achy pain increased with activity.  
Bilateral range of motion was full, with one plus effusion on 
the right side.  The impression was satisfactory progress.  
The report of her February 1990 physical examination for 
medical examination board indicates that no abnormalities of 
the lower extremities were noted on clinical evaluation.  

Bilateral knee x-rays conducted by VA in August 1990 
disclosed no significant bone or joint abnormalities.  On VA 
examination conducted in September 1990 the veteran reported 
she had had trouble with her knees and stated she had been 
told that she had arthritis in both knees.  Reportedly, she 
also had been told she had a possible stretched anterior 
cruciate ligament (ACL).  It was noted that her knees did not 
swell and range of motion was normal with no tenderness.  The 
pertinent diagnosis was post traumatic arthritis, both knees.  

A private medical report dated in August 1992 shows the 
veteran was seen for complaints referable to the right knee 
which had reportedly locked up after chiropractic 
manipulation.  She gave a history of intermittent symptoms in 
the knee since undergoing arthroscopic lateral release in 
1988.  Mild patellofemoral crepitation was noted with full 
range of motion.  The impression was possible internal 
derangement of the knee with possible medial meniscal tear 
versus patellofemoral syndrome or pseudo locking. 
 
The report of a VA orthopedic examination conducted in 
October 1992 reflects the veteran's complaints of chronic 
pain in both knees which varied in severity, and was 
exacerbated by prolonged standing or walking, squatting or 
stooping, ascending or descending stairs and riding in an 
automobile for an extended period.  She also described 
occasional swelling of the right knee.  On physical 
examination the veteran demonstrated a normal station and 
gait, and was able to squat and rise.  Range of motion was 
zero to 150 degrees in both knees with mild pain on motion of 
the right.  No significant pain was noted on the left side, 
although the veteran had bilateral patellofemoral joint 
tenderness.  There was no evidence of redness, heat or 
swelling on either side.  No instability of the knees was 
demonstrated and reflexes and sensation were intact in the 
lower extremities.  Bilateral knee x-rays conducted by VA in 
November 1992 indicated that both knees were essentially 
normal.  The pertinent diagnoses were post-operative 
arthroscopy of the left knee, times two, with resection of 
the plica fold, and post-operative arthroscopy of the right 
knee with lateral retinacular release.  

On May 1997 VA orthopedic examination, the veteran complained 
of chronic pain in both knees, with the right more 
symptomatic than the left.  The severity of discomfort varied 
from minimal to marked.  Prolonged weight bearing, such as 
walking more than two miles caused increased knee pain.  
Riding a bicycle for any significant distance or riding in an 
automobile for a long period also exacerbated her symptoms.  
The veteran noted no knee instability.  At the time of 
examination she had completed a two to two and one half hour 
drive without complaints.  Physical examination revealed the 
veteran walked about the examination room with a normal gait 
and was able to squat and rise without difficulty.  No 
redness, heat or swelling, and no tenderness to palpation was 
noted with regard to either knee.  Range of motion in the 
right knee, both active and passive, was zero to 145 degrees 
with some discomfort on the extremes of full flexion.  Trace 
popping and crepitus was noted.  The veteran appeared to have 
a hypermobile patella on the right, but negative apprehension 
sign.  There was no evidence of right knee instability.  Left 
knee range of motion, active and passive, was zero to 
145 degrees, with mild popping and crepitus, but no 
discomfort.  She had a hypermobile patella on the left 
without pain or apprehension noted.  There was no ligamentous 
instability or measurable quadriceps atrophy.  Bilateral x-
rays indicated normal knees.  The impression was (1) 
Hypermobile patella of the right knee with patellofemoral 
malalignment and patellofemoral arthralgia -- status post 
operative right lateral patellar retinacular release.  (2) 
Hypermobile patella of the left knee with patellofemoral 
malalignment and patellofemoral arthralgia -- status post 
operative right lateral patellar retinacular release.  The 
examiner commented further that there was no evidence of 
weakened movement, excess fatigability, or incoordination 
involving either knee, and no range of motion loss.  Painful 
motion was limited to slight discomfort on the extremes of 
right knee flexion.  With regard to pain on use the examiner 
stated the veteran will have increased pain with prolonged 
periods of weight bearing, particularly when walking a 
distance of more than two miles.  The veteran avoided 
squatting and climbing stairs whenever possible.  Significant 
bicycle riding or riding in a car for long distances also led 
to increased pain.  It was felt that pain could limit 
functional ability during flare-ups.  This would cause 
increased pain with prolonged periods of weight bearing as 
well as attempted squatting, or going up stairs.  It was not 
considered feasible to attempt to express this in terms of 
additional limitation of motion during flare-ups as it could 
not be answered with any degree of medical certainty and any 
attempt to do so would be considered mere conjecture and 
speculation.  The veteran's ability to work was not 
considered to be particularly impacted inasmuch as she was 
employed as a nurse who taught and counseled teenage girls.  

Analysis

At the outset, the Board finds that the veteran has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claims are well-
grounded; that is, the claims are plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claims, as mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  A standard description of joint motion measurement 
is provided in 38 C.F.R. § 4.71, Plate II.  

The veteran's service-connected knee disabilities are 
currently evaluated under the provisions of Diagnostic Code 
5257 pertaining to knee impairment to include recurrent 
subluxation or lateral instability.  A maximum 30 percent 
evaluation is provided where impairment is severe.  Moderate 
impairment warrants a 20 percent rating under Code 5257, and 
a 10 percent evaluation is for assignment where impairment is 
slight.  

Also for consideration are the provisions of Diagnostic Codes 
5260 and 5261 pertaining to limitation of leg motion.  
Diagnostic Code 5260 provides a 30 percent rating where the 
evidence demonstrates flexion limited to 15 degrees, and a 
20 percent rating is for assignment where flexion is limited 
to 30 degrees.  Limitation of flexion to 45 degrees warrants 
a 10 percent rating, and flexion limited to 60 degrees is 
rated as noncompensably disabling.  Under Diagnostic Code 
5261 limitation of leg extension to 45 degrees warrants a 
50 percent evaluation.  A 40 percent rating is assigned for 
extension limited to 30 degrees, and a 30 percent evaluation 
is for assignment, where extension is limited to 20 degrees.  
Extension limited to 15 degrees is rated as 20 percent 
disabling and a 10 percent rating is assigned where extension 
is limited to 10 degrees.  A noncompensable evaluation is for 
assignment where extension is limited to 5 degrees.  It is 
also noted that traumatic arthritis, which must be 
substantiated by x-ray findings, is evaluated under 
Diagnostic Code 5003 on the basis of limitation of motion of 
the affected joint. 
 
The evidence in this case indicates that the veteran 
exhibited a normal gait and had full range of knee motion, 
bilaterally, with slight discomfort on the extremes of 
flexion on the right side, and no pain demonstrated in the 
left knee.  There was no evidence of instability in either 
knee and no abnormalities revealed on x-rays.  Additionally, 
the May 1997 VA examiner found no evidence of weakened 
movement, excess fatigability, or incoordination involving 
either knee.  However, the examiner stated the veteran will 
have increased pain with prolonged periods of weight bearing, 
as well as attempted activities such as squatting, or going 
up stairs, significant bicycle riding or riding in a car for 
long distances.  It was felt that pain could limit functional 
ability during flare-ups, although it was not considered 
feasible to express this in terms of additional limitation of 
motion during flare-ups with any degree of medical certainty.  
It is also noted that although the VA examiner in 1990 
diagnosed traumatic arthritis of both knees, the record 
reveals no radiographic evidence of arthritis on multiple x-
rays conducted during and after service.   


Application of the rating criteria to the medical evidence 
related to the right knee demonstrates initially, that in the 
absence of x-rays findings, a compensable evaluation is not 
for assignment on the basis of reported traumatic arthritis.  
Similarly, an evaluation greater than 10 percent is not 
warranted under the provisions of Code 5257, inasmuch as 
there is no evidence of subluxation or instability.  Further, 
the record reflects no actual restriction of range of motion, 
to support a compensable rating under either Code 5260 or 
5261, on the basis of limitation of leg motion.  The Board 
therefore concludes that even when full consideration is 
given to the evidence of painful motion at the extremes of 
flexion and functional impairment due to pain on increased 
activity and flare-ups, the record presents no basis for a 
rating greater than 10 percent for right knee disability, as 
the veteran has no other significant functional loss.  

On consideration of the medical evidence pertaining to the 
veteran's left knee, the Board notes initially that the 
record presents neither evidence of ligamentous instability, 
radiographic findings of arthritis, or limitation of range of 
motion to support a compensable rating under the schedular 
criteria noted above.  Nevertheless, the evidence, to include 
the VA examiner's statement that the veteran will have 
increased pain on prolonged weight bearing and activity, and 
functional impairment due to pain on flare-ups, must be 
evaluated in light of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Based on an analysis of the veteran's 
functional ability, the Board concludes that the minimal 
compensable rating for the joint, a 10 percent evaluation, is 
warranted for left knee disability on the basis that the 
functional loss is equivalent to loss of flexion to 45 
degrees under Code 5260.  In making this determination, it 
appears that the level of disability has been relatively 
static since separation from service in June 1990; thus, 
there would be no basis for staged ratings.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 29, 1999).  



ORDER

A 10 percent rating is granted for status post operative left 
lateral patellar retinacular release with patellofemoral 
malalignment, subject to the regulations governing the award 
of monetary benefits.

A rating greater than 10 percent for status post operative 
right lateral patellar retinacular release with 
patellofemoral malalignment, is denied.  


REMAND

With regard to the rating of duodenal ulcer and colonic 
motility dysfunction, the Board notes initially that although 
each service-connected disability has been separately 
evaluated in the past, the RO has combined the two 
evaluations citing the provisions of 38 C.F.R. § 4.114 
requiring that ratings under Diagnostic Codes 7305, 
pertaining to duodenal ulcer and 7419 pertaining to irritable 
colon syndrome will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such.  

The veteran's representative has argued that the VA 
examination conducted in November 1997 did not provide 
sufficient medical evidence on which to base the evaluation 
of duodenal ulcer disease with colonic motility dysfunction 
and was not in compliance with the directives of the Board's 
prior remand in June 1996.  The November 1997 VA examination 
report reflects the veteran's report that she was not taking 
medication for acid peptic disease and experienced only three 
to four episodes per year.  Also noted was the examiner's 
opinion that the veteran did not appear to be experiencing 
frequent symptoms.  However, the report was not responsive to 
the Board's mandate for complete clinical findings as to 
whether there was evidence of duodenal ulcer disease with 
recurring episodes of severe symptoms two to three times a 
year averaging 10 days in duration or continuous moderate 
manifestations.  It is noted that the United States Court of 
Veteran's Appeals (Court) recently held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  It was held further that a remand by the Court or 
the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand. 38 U.S.C. § 303.  Finally, it was hold that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to insure compliance.  
Stegall v. West, No. 97-78 (U.S. Vet App. June 26, 1998).  

Although further delay is regrettable, additional medical 
clarification is warranted in order to ensure that VA has 
fulfilled its obligation to assist the veteran in the 
development of evidence pertinent to her claim and to ensure 
a fully informed decision on the evaluation of her service-
connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or non VA who have treated or 
evaluated the veteran for symptoms 
related to duodenal ulcer disease or 
colonic motility dysfunction since 
November 1997.  After securing any 
necessary releases, the RO should request 
copies of all previously unobtained, 
pertinent medical records for association 
with the claims folder.  

2.  The RO should also request that the 
VA physician who conducted the veteran's 
examination in November 1997 review the 
file and provide a statement as to 
whether the disability picture is 
consistent with duodenal ulcer disease 
with recurring episodes of severe 
symptoms two to three times a year 
averaging 10 days in duration or 
continuous moderate manifestations.  The 
physician's opinion must be supported by 
references to the medical evidence.  If 
necessary, an additional examination 
should be conducted.  

3.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed.  The purpose of this 
REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Board's 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 13 -


